PATTERSON, Judge.
In an acrimonious dispute over the allotment of attorney’s fees between a discharged and a successor attorney in a minor’s medical malpractice case, the trial court appointed a guardian ad litem to represent the child’s interests. At the conclusion of the proceeding, the trial court awarded a fee of $10,325 to the guardian ad litem, to be paid equally from the attorney’s fees awarded to the two law firms involved. Neither side contests the amount of the fee. The appellant, however, challenges the court’s authority to assess one-half of the fee against it. We agree and reverse.
In cases such as this, section 744.301(4)(b), Florida Statutes (1991), provides: “Unless waived, the court shall award reasonable fees and costs to the guardian ad litem to be paid out of the gross proceeds of the settlement.” The statutory language is mandatory. The trial court therefore erred.
Reversed and remanded with directions that the fees and costs of the guardian ad litem be assessed against the gross proceeds of the settlement paid on behalf of the minor.
FRANK, C.J., and HALL, J., concur.